Los Angeles, California 90067

GREENBERG GLUSKER FIELDS CLAMAN
& MACHTINGER LLP
2049 Century Park East, Suite 2600

Case

Oo DWH ANY WD A fF WW NY

NO hwo PN KH HM HKD ND NHN /KN eee ee Oe
on Dn nH BPW NYO KF CO UO WN WD nA fh WY NYO KF CO

AARON J. MOSS (SBN 190625)
AMoss@g¢efirm.com
TIFFANY GELOTT (SBN 321951)

TGelott@gefirm.com
LAURE

LF ishelman@ ve
GREENBE
MACHTINGER LLP

2049 Century Park East, Suite 2600
Los Angeles, California 90067

Telephone: 310.553.3610
Fax: 310.553.0687

firm.com

Attorneys for Defendant
NBC VERSAL MEDIA, LLC

JOHN EVANS, an individual,
Plaintiff,
V.

NBCUNIVERSAL MEDIA, LLC, a
corporation; UNIVERSAL PICTURES
dba UNIVERSAL CITY STUDIOS,
LLC, a corporation; JERRY

SEINFELD, an individual; STACEY
SNIDER, an individual, and DOES | to
10, inclusive,

Defendants.

 

 

/I/
/I/
/I/

 

19225-00016/3998438.2

2:21-cv-00984-CBM-PD Document 14 Filed 03/22/21 Page1of2 Page ID #:106

. FISHELMAN (SBN 317601)
LUSKER FIELDS CLAMAN &

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

Case No. 2:21-cv-00984-CBM-PD
{Hon. Consuelo B. Marshall]
ORDER GRANTING THE
PARTIES’ STIPULATION AND
REQUEST FOR EXTENSION OF
T FOR DEFENDANT

NBCUNIVERSAL MEDIA, LLC TO
RESPOND TO COMPLAINT [10]

Complaint Served: March 3, 2021

Current Response Date: March 24, 2021
New Response Date: May 18, 2021

ORDER

 
Los Angeles, California 90067

GREENBERG GLUSKER FIELDS CLAMAN
& MACHTINGER LLP
2049 Century Park East, Suite 2600

Case

Co mA ND Nn Ff W NY Ke

NO hwo PN KH HM HKD ND NHN /KN eee ee Oe
on Dn nH BPW NYO KF CO UO WN WD nA fh WY NYO KF CO

IT IS SO ORDERED.

Dated: March 22. 2021

 

Respectfully submitted,
DATED: March 19, 2021

DATED: March 19, 2021

 

19225-00016/3998438.2

2:21-cv-00984-CBM-PD Document 14 Filed 03/22/21 Page 2of2 Page ID #:107

Based on the parties’ stipulation, and with good cause appearing therefor, the
Court hereby GRANTS the parties’ stipulated request for an extension of time for
NBCUniversal Media, LLC to respond to the complaint in this action, such that its
response shall now be due on May 18, 2021, to coincide with the date by which the

remaining defendants in the action are required to respond.

Ct ee

HON. CONSUELO B. MARSHALL ~
United States District Court Judge

GREENBERG GLUSKER FIELDS
CLAMAN & MACHTINGER LLP

    

SBN 32195 )
LAUREN R. FISHELMAN (SBN 317601)
Attorneys for Defendant

NBCUNIVERSAL MEDIA, LLC

THE LAW OFFICE OF
FAHAD SHARIF, PC

By: /s/ Roger L. Wilkerson
FAHAD SHARIF (SBN 322563
ROGER L. WILKERSON, III (SBN
327889) a
Attorneys for Plaintiff
JOHN EVANS

 

2 [PROPOSED] ORDER

 
